DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/530,330, filed on 08/02/2019. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 

3.	Application 16/530,330, filed 08/02/2019 Claims Priority from Provisional Application 62/714,235, filed 08/03/2018.

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 04/02/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a selector configured and a comparator in claim 1.
In claim 1, the limitations “a selector configured,” and “a comparator” invoke 112(f).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a selector configured,” and “a comparator.” These limitations invoke an interpretation under 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions and to clearly link the structure, material, or acts to the functions. Even though paragraph 0059 of the Specification explains that “"Selector" refers to a means of selecting a work site layout, a plumbing diagram, and location regulations from a worksite database,” the specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the selection. The specification does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Similarly, there is no disclosure of any particular structure, either explicitly or inherently, to perform the comparison. While the Specification describes at paragraph 0028, that “"Comparator" refers to a component of a heuristics engine performing the functions of comparing part history, tolerances, servicing information, and plumbing diagram to diagnostic information and job description,” the specification does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. No association between the structure and the functions can be found in the specification. Consequently, it is not clear which structure and equivalents may be read into each of these limitations. The Specification does not demonstrate that applicant has made an invention that achieved the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim 2-10 depend from claim 1 and fail to cure the §112(a) deficiency noted above.

9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1  “a selector configured,” and “a comparator” invoke an interpretation under 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed functions and to clearly link the structure, material, or acts to the functions. Even though paragraph 0059 of the Specification explains that “"Selector" refers to a means of selecting a work site layout, a plumbing diagram, and location regulations from a worksite database,” the specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the selection. The specification does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Similarly, there is no disclosure of any particular structure, either explicitly or inherently, to perform the comparison. While the Specification describes at paragraph 0028, that “"Comparator" refers to a component of a heuristics engine performing the functions of comparing part history, tolerances, servicing information, and plumbing diagram to diagnostic information and job description,” the specification does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. No association between the structure and the functions can be found in the specification. Consequently, it is not clear which structure and equivalents may be read into each of these limitations. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions of selecting a work site layout, a plumbing diagram, and location regulations from a worksite database; selecting a part description, a part history, tolerances, and servicing information from a parts database; and identifying a maintenance schedule and maintenance solutions for the plumbing part through comparison of the part history, the tolerances, the servicing information, and the plumbing diagram to the diagnostic information and the job description. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-10 depend from claim 1 and fail to cure the §112(b) deficiency noted above, and are therefore rendered indefinite based on dependency.

11.	Claims 8 and 16 each recite the limitation “the suggested maintenance recommendations”,  which lacks antecedent basis and therefore render the claim indefinite. Appropriate correction is required. 

Claim 9 depends from claim 8 and fails to cure the §112(b) deficiency noted above, and are therefore rendered indefinite based on dependency.

Claim 17 depends from claim 16 and fails to cure the §112(b) deficiency noted above, and are therefore rendered indefinite based on dependency.

Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
14.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10) and system (claims 11-20) are directed to at least one potentially eligible category of subject matter (i.e.,  process, and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing plumbing maintenance activities (see paragraph [0002] of the Specification: “Plumbing systems at many facilities can only be repaired or maintained by licensed plumbers. As this is a limited pool of individuals, the management of their time and is essential, especially when they are responsible for multiple facilities in a large area. Therefore, a solution that improves the efficiency of a plumbers is needed.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- operating a user interface on a mobile device to: receive work site details comprising location information and a job description for a work site (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about work site details including location information and a job description for a work site; and also describes insignificant pre-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- operate a wireless sensor to detect an asset tag and collect diagnostic information, from diagnostic sensors, from a plumbing part (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “collecting” is tied directly to the user activities described in the preceding steps, and may also be taken as a rule/instruction for a human to perform); and 
- operate an image sensor to capture imaging information from the plumbing part (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “capturing” is tied directly to the user activities described in the preceding steps, and may also be taken as a rule/instruction for a human to perform); 
- communicating the work site details, the asset tag, the diagnostic information, and the imaging information to a heuristics engine (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) since the “communicating” is tied directly to the user activities described in the preceding steps; and also describes insignificant post-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- selecting a work site layout, a plumbing diagram, and location regulations from a worksite database through a selector configured by the work site details (This step is organizing human activity for similar reasons as provided for the receive step above); 
- selecting a part description, a part history, tolerances, and servicing information from a parts database through at least one of the selector configured by the asset tag and the selector configured by the imaging information (This step is organizing human activity for similar reasons as provided for the receive step above); 
- identifying a maintenance schedule and maintenance solutions for the plumbing part through comparison of the part history, the tolerances, the servicing information, and the plumbing diagram to the diagnostic information and the job description through operation of a comparator (The “identifying” step describes managing personal behavior or relationships or interactions (e.g., following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and also encompasses mental processes since the identifying may be accomplished by a human judgment or evaluation, such as with pen and paper);
- generating suggested maintenance for other related plumbing parts through operation of the heuristics engine (This step involves mental processes since the generating may be accomplished by a human judgment or evaluation, such as with pen and paper); and
- displaying maintenance information comprising the maintenance solutions and the maintenance schedule, the suggested maintenance, and the part description through the user interface (The “displaying” step describes managing personal behavior or relationships or interactions (e.g., following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and also describes insignificant extra-solution data output activity, which is not enough to amount to a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Considered together, these steps set forth an abstract idea of assisting users in diagnosing plumbing problems and recommending maintenance tasks, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claim 11 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. With respect to independent claims 1/11, the additional elements are directed to: a user interface on a mobile device, a wireless sensor to detect an asset tag, diagnostic sensors, an image sensor, a heuristics engine, a worksite database, a selector, a parts database, and a comparator (claim 1);  a wireless sensor; an image sensor; a mobile device with a user interface; a processor; and a memory storing instructions, diagnostic sensors, a heuristics engine; a worksite database, a selector, a parts database, and a comparator (claim 11). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the steps for receiving, communicating or displaying are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering, transmitting, and output activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/11, the additional elements are directed to: a user interface on a mobile device, a wireless sensor to detect an asset tag, diagnostic sensors, an image sensor, a heuristics engine, a worksite database, a selector, a parts database, and a comparator (claim 1);  a wireless sensor; an image sensor; a mobile device with a user interface; a processor; and a memory storing instructions, diagnostic sensors, a heuristics engine; a worksite database, a selector, a parts database, and a comparator (claim 11). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0148]: e.g., “It will be readily apparent to one of ordinary skill in the art that the computing device 200 may be a device such as a smartphone, a desktop computer, a laptop computer, a rack-mounted computer system, a computer server, or a tablet computer device. As commonly known in the art, the computing device 200 may be implemented as a collection of multiple networked computing devices.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
Even if the steps for receiving, communicating or displaying are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Even if the heuristics engine was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of heuristics is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Yenni et al., US 2009/0119142 A1 (paragraph : “conventional and well known statistical algorithm or heuristics to further enhance the predictability.”).  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 12-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-10 and 12-20 recite “communicating a replacement part order to an ordering service in response to identification of the maintenance solutions”; “wherein the location information comprises at least one of: usage rate; foot traffic; valve type; location environmental factors; water conditions, including water quality and chemicals and additives introduced by municipal water treatment; and water temperature”; “where the usage rate is determined by the location of a plumbing source within a building”; “where the usage rate is determined by the specific valve location in an area within a building”; “wherein the work site details include building-specific data dependent on the building geographical location”; “wherein the building-specific data comprises at least one of: water conditions, including water quality and chemicals and additives introduced by municipal water treatment; building age, including drainage issues and particulates; volume of pipe flow; building size; and building height”; “provide the suggested maintenance recommendations and identify the suggested maintenance” “wherein the predictive maintenance inputs include at least one of the following inputs: valve type and location; diagnosed problems or symptoms; technical difficulty of replacement or repair; cost factors for replacement or repair; current brand, current model or specification; intended use and specialized requirements; building type; the location regulations or codes; owner preferences or goals; and operator preferences or goals”; “wherein the location regulations comprise a version of the Uniform Plumbing Code”; “select the work site layout, the plumbing diagram, and the location regulations”; “select the part description, the part history, the tolerances, and the servicing information”; “select the part description, the part history, the tolerances, and the servicing information”, however these limitations cover organizing human activity since they flow directly from the maintenance activities involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 8/16, recite additional elements of: “a machine learning system” [Even if the machine learning system was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of machine learning is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39: “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”).  See also, Anders et al., US 2020/0020015 (paragraph 101: “inferences may be performed by any combination of means known in the art, such as by pattern-matching, text analytics, semantic analytics, statistical methods, artificial intelligence, Bayesian analysis, machine learning, or keyword searching”)]. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

18.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerick et al., Pub. No.: US 2016/0117646 A1, [hereinafter Lerick], in view of  Yenni et al., Pub. No.: US 2009/0119142 A1, [hereinafter Yenni].

As per claim 1, Lerick teaches a method for providing predictive maintenance and asset tracking in a plumbing system (paragraph 0005, discussing a computer-implemented method that includes receiving information that describes an issue with a building, the information including first information corresponding to the issue and second information identifying the building; paragraph 0013, discussing that the disclosed technology can allow a user to identify specific components that may be malfunctioning and in need of repair or replacement; paragraphs 0106: “categories of building components that are installed within a user's building are presented to the user…For example, the categories may broadly cover different categories of components within the building, such as electrical, plumbing, HVAC, fire sprinkler, appliances, and low voltage systems.”) comprising: 

operating a user interface on a mobile device (paragraph 0026, discussing that the computer system can additionally interface with one or more other parties (e.g., builders, contractors, vendors, service technicians, component manufacturers/warranty providers, insurers) to facilitate appropriate resolution of issues that may arise in the building; paragraph 0029, discussing that the computer system can provide one or more interfaces through which the builders, contractors, and/or vendors can transmit the information, such as webpages and/or mobile applications. The interfaces can include any of a variety of features that can help facilitate entering and transmitting the information; paragraph 0034, discussing a computing device (e.g., laptop, tablet computing device, smartphone, wearable computing device) to transmit initial information about an issue in the building…Such issues can include a variety of different things that may be malfunctioning or otherwise problematic with the building and/or the components; paragraph 0035: “This initial transmission can be made through one or more interfaces that are presented on the computing device, such as through a webpage that is downloaded onto the computing device from the computer system, an application (e.g., mobile application) that is installed and running on the computing device, and/or one or more communication/messaging features that are provided on the computing device; paragraph 0041) to: 

receive work site details comprising location information and a job description for a work site (paragraph 0041, discussing that the mobile app running on the computing device can include an augmented reality feature that highlights the candidate components on a display of the computing device in near real-time. Such a feature can help a user appropriately identify the components within the building that are malfunctioning or otherwise in need of service; paragraph 0042, discussing that a user interface can be provided by the computing device to receive user selection of one or more of the candidate components as the source of the issue and to receive user input regarding other associated information (e.g., further description of the issue and the problem with the components). Such a user interface can be one or more appropriate user interfaces, such as graphical user interfaces (GUI), voice user interfaces, gesture/movement based user interfaces, or any combination thereof; paragraph 0054, discussing issue information that describes the issue at the building (e.g., information describing a water leak that has been detected in the kitchen of the building), component information that describes the specific components that may need to be repaired and/or replaced as part of resolving the issue (e.g., product make and model for the components, quantities of the components, locations in the building where the components are installed and systems within which the components are being used), building information that describes the building (e.g., location of the building [i.e., work site details comprising location information], type of building, building history, such as the year it was built and dates on which services have been performed), and/or pricing information…; paragraph 0096, discussing a detailed view of an example work order, which includes a variety of details regarding the order, such as the equipment that is at issue, the dates on which the order was received, the location of the work order, and the contact information for the user);

operate a wireless sensor to detect an asset tag and collect diagnostic information, from diagnostic sensors, from a plumbing part (paragraph 0011, discussing that the disclosed technology can help solve the technical problem of accurately diagnosing electrical and mechanical issues that arise within a building. By storing and using comprehensive information regarding the components and systems that are included within a building, users can accurately evaluate an issue, identify specific systems and components that are implicated as part of the issue, and determine the source of the issue, the severity of the issue, and best steps for resolving the issue [i.e., collecting diagnostic information]; paragraph 0029, discussing that the builders, contractors, and/or vendors can transmit, using computing devices information about the building to the computer system. The computer system can provide one or more interfaces through which the builders, contractors, and/or vendors can transmit the information...The interfaces can include any of a variety of features that can help facilitate entering and transmitting the information, such as importing information from bills of materials, optically scanning barcodes of components, using near field communication (NFC) devices (e.g., RFID tags) to obtain information about the components [i.e., This shows that a wireless sensor is operated to detect an asset tag], and/or other data sources and/or devices that can reduce manual entry of the information…The component information can include information that identifies the components, such as make and model information, serial numbers, other unique identifiers (e.g., barcodes) for the components, and/or information about how and/or by whom the component was installed/serviced/repaired; paragraph 0064, discussing that the computer system can additionally store the information regarding the service request, such as the cause of the issue, components that were verified to be problematic, actions that were performed (e.g., test/diagnose issue, review product/training manual on issue, repair components) to resolve the issue, costs for resolving the issue,…, and/or information identifying new components/parts that were installed in the building. Such information can be stored in one or more data repositories. This information can be combined with similar information from other service calls for the same or other buildings, and can be used to provide analytics to any of a variety of entities); and 

operate an image sensor to capture imaging information from the plumbing part (paragraph 0043, discussing that  the computing device can provide an interface, such as a touchscreen interface on a mobile computing device, through which a user can take/select a picture, video, audio recording, and/or other media representing a component [i.e., This shows capturing imaging information from the plumbing part]; paragraph 0052, discussing pictures of components, such as a water shutoff valve [i.e., plumbing part]; paragraph 0071, discussing taking images of components using cameras that may be part of the input subsystem; paragraph 0036: “the computer system can identify components of water systems within the building, such as domestic water systems (e.g., domestic water lines and components, waste water lines and components); paragraph 0106, discussing that categories of building components that are installed within a user's building are presented to the user. The categories can be specifically selected based on the specific components that are installed within a building that is associated with the user. For example, the categories may broadly cover different categories of components within the building, such as electrical, plumbing, HVAC, fire sprinkler, appliances, and low voltage systems.); 

communicating the work site details, the asset tag, the diagnostic information, and the imaging information to an engine (paragraph 0005, discussing transmitting a service request for the issue; paragraph 0006, discussing that  the service request can include information identifying the one or more candidate components [i.e., This shows that the asset tag is communicated]; paragraph 0008, discussing that the information that describes the issue with the building can be one or more photographs taken of the issue [i.e., communicating the imaging information]; paragraph 0029, discussing that the computer system can provide one or more interfaces through which the builders, contractors, and/or vendors can transmit the information…The interfaces can include any of a variety of features that can help facilitate entering and transmitting the information, such as optically scanning barcodes of components, using near field communication (NFC) devices (e.g., RFID tags) to obtain information about the components, and/or other data sources and/or devices that can reduce manual entry of the information. The information that is transmitted to the computer system can include component information...The component information can include information that identifies the components, such as make and model information, serial numbers, other unique identifiers for the components; paragraph 0031, discussing that the computer system can receive the information that is transmitted by the builders, contractors, and vendors and, can store the building information. For example, the computer system can store the information in one or more data repositories...The building data repository can store information regarding the building, such as information about the building (e.g., address, type of building, date of construction, unique identifier for the building) [i.e., the information about the building corresponds to the worksite details], information about the components, and/or other appropriate information;  paragraph 0064, discussing that the computer system can additionally store the information regarding the service request, such as the cause of the issue, components that were verified to be problematic, actions that were performed (e.g., test/diagnose issue, review product/training manual on issue, repair components) to resolve the issue, costs for resolving the issue,…, and/or information identifying new components/parts that were installed in the building. Such information can be stored in one or more data repositories. This information can be combined with similar information from other service calls for the same or other buildings, and can be used to provide analytics to any of a variety of entities; paragraph 0113: “the user can upload one or more images of the issue.”; paragraphs 0011, 0070);

selecting a part description, a part history, tolerances, and servicing information from a parts database through at least one of the selector configured by the asset tag and the selector configured by the imaging information (paragraph 0004, discussing that computer systems can assist users in triaging and resolving issues that may arise with a building, such as light switches not working properly and/or sprinkler systems malfunctioning. For instance, users can be guided through a process to identify specific components and systems within a building that are malfunctioning, to determine whether the issue is currently under warranty, and/or to determine a level of urgency for resolving the problem. Such a process can additionally include identifying service technicians qualified to resolve the issues with the appropriate components within an acceptable timeframe based on the level of urgency; Such a process can additionally include identifying service technicians qualified to resolve the issues with the appropriate components within an acceptable timeframe based on the level of urgency; paragraph 0042, discussing receiving user selection of one or more of the candidate components as the source of the issue and to receive user input regarding other associated information (e.g., further description of the issue and the problem with the components [i.e., This shows that a part description is selected]; paragraph 0044, discussing that the computer system can receive location information for the unidentified component from the computing device. For example, the computing device can provide location information corresponding to a location within the building, such as information identifying a room selection by a user, GPS (Global Positioning System) data for a current location selected by a user of the computing device, wireless beacon signal information identifying nearby wireless beacons and their corresponding signal strengths (which can identify a location within a building); paragraph 0047, discussing that the computer system can receive a selection of a matching component... For example, based on the set of stock images [i.e., imaging information] and/or additional descriptive information, a user can identify a candidate component as the component that is implicated in the issue with the building; paragraph 0064, discussing that the computer system can additionally store the information regarding the service request, such as the date on which the service was performed [i.e., servicing information], the cause of the issue identified, components that were verified to be problematic, actions that were performed to resolve the issue, costs for resolving the issue, the time it took to resolve the issue...Such information can be stored in one or more data repositories, such as the building data 122a. This information can be combined with similar information from other service calls for the same or other buildings, and can be used to provide analytics to any of a variety of entities. For example, analytics can be provided to builders, contractors, and vendors indicating which components and systems building owners are having problems with, when the issues that are reported are a result of component malfunction/failure vs. user error, and/or the timeframe within which these issues are arising [i.e., part history]. Such information can be helpful to the builders, contractors, and vendors so as to better inform them of which components and systems to select for future projects, gaps in education of systems to building owners, and appropriately prices and lengths of time for warranties. Such analytics can be provided using any of a variety of appropriate techniques, such as machine learning techniques that can identify correlations and associations across large data sets, such as correlations that can indicate that particular components are faulty; paragraph 0099, discs using that the screenshot 500j depicts a user having selected the “item serviced” option 520 from the set of options 518 for the selected component 516. Selection of this option 520 causes more detailed information about the component 516 to be displayed in the item serviced area 522, which includes a picture of the item, a history of the item (e.g., install date, service history) as it pertains to the specific work order, and information (e.g., problem description) about the issue that is being experienced with the component [i.e., This shows that a part description, a part history, and servicing information are selected from a parts database through at least one of the selector configured by the asset tag and the selector configured by the imaging information]; paragraph 0132, discussing that a user's computing device may automatically transmit a service request to a computer system when any issue or issues with at least a threshold level of severity are detected; paragraphs 0043, 0080);

identifying a maintenance schedule and maintenance solutions for the plumbing part through comparison of the part history, the tolerances, and the servicing information to the diagnostic information and the job description through operation of a comparator (paragraph 0026, discussing an example system for managing building information and associated warranties, triaging building issues, and/or facilitating appropriate responses to such building issues. The example system includes a computer system that stores and uses information about buildings, such as the example building to assist users with issues related to buildings and components included therein, such as the components (e.g., systems within the building (e.g., water system) and/or subparts of such systems (e.g., fixtures, pipes)). The computer system can obtain such information from builders, contractors, and/or vendors who have installed, replaced, and/or repaired the components within the building, and can use the information to help a building owner to manage the building, such as through managing warranties of all of the components and triaging issues that may come up within the building, such as one or more of the components malfunctioning. The computer system can additionally interface with one or more other parties to facilitate appropriate resolution of issues that may arise in the building; paragraph 0036, discussing that the computer system can receive the information describing the issue and can, based on the information, identify one or more of the components as candidates for being a source of the issue…The computer system can reference the components that are installed in the building from the building data repository to identify possible components and/or systems that may be causing the water leak in the particular room. For instance, the computer system can identify components of water systems within the building, such as domestic water systems (e.g., domestic water lines and components, waste water lines and components) as candidate components that may be causing the example building issue (water leak); paragraph 0041, discussing identifying the components within the building that are in need of service; paragraph 0049, discussing that the computer system can use the component and building information that is provided by the computing device to further triage the issue with the building. Such triaging can include identifying possible problems with the component that may be causing the problem and a range of potential solutions [i.e., This shows that maintenance solutions for the plumbing part are identified], which may include repairing or replacing the component as well as related components; paragraph 0050, discussing that the triaging can also include determining an appropriate timeframe to resolve the issue, which can be determined based on a level of urgency/severity of the issue as well as other risks associated with the issue. For example, a water leak may be categorized as an urgent issue in need of immediate resolution because of the high potential for the issue to cause extensive damage to the building if left unresolved. In another example, a malfunctioning fire alarm may also be identified as being urgent based on the lack of appropriate fire detection placing both occupants of the building and the building itself at great risk. [i.e., This shows that the maintenance schedule and maintenance solutions for the plumbing part are identified through comparison of the part history, the tolerances, the servicing information to the diagnostic information and the job description]; paragraph 0131, discussing maintenance checklists for users to perform on the specific components. Such checklists can track when maintenance is performed and information about such maintenance can be logged in association with the building. The checklists feature can provide the user with reminders about upcoming maintenance, and instructions as to how to perform the maintenance; paragraph 0132, discussing that the technology disclosed may communicate with and obtain information directly from components within a building. For instance, many components in a building, such as thermostats, appliances, and light fixtures, are capable of communicating and providing status information over one or more communication networks, such as Wi-Fi. The disclosed technology can allow for a user's computing device to be in communication with such components in the user's building and can flag potential issues for the user automatically when a possible malfunction has been detected. In some instances, a user may be required to verify and/or consent to a service request being sent out to a computer system. In other instance, a user's computing device may automatically transmit a service request to a computer system when any issue or issues with at least a threshold level of severity are detected; paragraph 0054, 0055, 0064);

generating suggested maintenance for other related plumbing parts through operation of the engine (paragraph 0049, discussing that the computer system can use the component and building information that is provided by the computing device to further triage the issue with the building. Such triaging can include identifying possible problems with the component that may be causing the problem and a range of potential solutions, which may include repairing or replacing the component as well as related components [i.e., This shows generating suggested maintenance for other related plumbing parts]. For example, a leaky sprinkler head that is part of a fire suppression system may, in some instances, simply need to be adjusted but in other instances may need to be replaced; paragraph 0070, discussing that the computer system further includes a building issue module that is programmed to triage building issues that are raised by users...The building issue module is programmed to receive issues that are identified by users, to identify specific candidate components that are installed in the buildings that are associated with the issues, to transmit information about the candidate components to the users' computing devices, to receive further clarifying input from users regarding issues, and to identify one or more components that are likely causing the building issues…The building issue module can additionally be programmed to determine levels of urgency for building issues, to determine appropriate timeframes for resolution, and to provide users with recommended steps for mitigating further damage and/or danger within their buildings as result of the issues; paragraph 0091, discussing that the dashboard can include a notification area in which notifications for service requests can be displayed, such as upcoming scheduled service appointments, new service requests, and urgent service requests. The dashboard also includes service order overview feature in which the user can see the status of various service orders that are pending. A variety of categories can be used in the feature, including new work orders, work orders in process, started work orders, assigned work orders, and accepted work orders. The work orders can be broken down further, such as into emergency orders and preventative maintenance orders, and based on whether the orders are nearby the user's current geographic location; paragraph 0131, discussing that the mobile apps can include maintenance checklists for users to perform on the specific components that are installed in their building. Such checklists can track when maintenance is performed and information about such maintenance can be logged in association with the building. The checklists feature can provide the user with reminders about upcoming maintenance, instructions as to how to perform the maintenance...); and 

displaying maintenance information comprising the maintenance solutions and the maintenance schedule, the suggested maintenance, and the part description through the user interface (paragraph 0091, discussing that the dashboard can include a notification area in which notifications for service requests can be displayed, such as upcoming scheduled service appointments, new service requests, and urgent service requests. The dashboard also includes service order overview feature in which the user can see the status of various service orders that are pending. A variety of categories can be used in the feature, including new work orders, work orders in process, started work orders, assigned work orders, and accepted work orders. The work orders can be broken down further, such as into emergency orders and preventative maintenance orders, and based on whether the orders are nearby the user's current geographic location; paragraph 0093, discussing a scheduling interface through which real-time schedule and status information for work orders can be viewed. Schedules can be customized in a variety of ways, such based on whether the work orders are for preventative maintenance or emergencies; paragraph 0097, discussing that the component list provides specific information about the components that are in need of being serviced as part of the work order, including specific product names [i.e., part description], product numbers, serial numbers, status information, and cost information; paragraph 0101, discussing that a list of selectable and viewable resources (e.g., videos, images, training manuals, PDFs) that are available for the user to access. Such resources can be accessed by workers to learn about how to use the mobile app and/or how to perform various service-related work, such as repairing or replacing a specific component…; paragraph 0131, discussing that the mobile apps can include maintenance checklists for users to perform on the specific components that are installed in their building. Such checklists can track when maintenance is performed and information about such maintenance can be logged in association with the building. The checklists feature can provide the user with reminders about upcoming maintenance, instructions as to how to perform the maintenance...; paragraph 0117).

While Lerick teaches communicating the work site details, the asset tag, the diagnostic information, and the imaging information to an engine; and generating suggested maintenance for other related plumbing parts through operation of the engine, Lerick does not explicitly teach that the engine is a heuristics engine; selecting a work site layout, a plumbing diagram, and location regulations from a worksite database through a selector configured by the work site details; and identifying a maintenance schedule and maintenance solutions for the plumbing part through comparison of the plumbing diagram to the diagnostic information and the job description through operation of a comparator. However, Yenni in the analogous art of systems for providing predictive maintenance teaches these concepts. Yenni teaches: 

communicating information to a heuristics engine (paragraph 0011, discussing a system comprising a plurality of sensors in a restroom facility which operate various automatic devices such as flushometers, faucets, and other commercial restroom devices. The sensors are in communication with a network and provide direct information regarding aspects of the restroom facility such as, but not limited to, timing information, water closet and urinal water flow, temperature, air quality, and user traffic. The system extrapolates the direct information to determine indirect information regarding the state of other various aspects of the restroom facility, including, but not limited to, the condition of the water closets and urinals the supply level of consumables, the general cleanliness of the restroom facility and availability generally of various restrooms and also of fixtures in the restroom when traffic patterns in the facility are high. The system provides an indication regarding the need for attention to an aspect of the restroom facility based upon the direct and indirect information (heuristic software models). For example, a control system can include at least one server configured to monitor data states associated with a first of features of the restroom; a controller coupled to the at least one sensor and configured to receive first state data associated with the first set of features and, the controller further having a coupled memory storage with embedded alarm data characteristic of selected combinations of different ones of the first states data and the controller operative to generate particular action commands upon receiving a selected one of the combinations, thereby causing at least one of servicing of the restroom...; paragraph 0068: “It should also be appreciated that each of the sensors 112 or the peripheral device 113 may further include an associated identifier, such as a unique identifier used to differentiate the data from one of the particular fixtures 130 from another.”; paragraph 0106, discussing that the sensor sends the data associated therewith to a respective restroom convenience center controller in a series of steps…At step 1004, the sensor is actively monitoring the restroom 101. At step 1006, sensed data is sent to the controller. At step 1008, the status condition is communicated based on an analysis of the sensed data…At step 1012, operations parameters are issued. At step 1014, data is stored. The restroom convenience center controller is configured to receive such data and through the use of predictive algorithms, heuristics, and/or inferential statistics applied to the data, infer information, such as a status condition of the restroom associated with the respective functions);

selecting a work site layout, and a plumbing diagram, and location regulations from a worksite database through a selector configured by the work site details (paragraph 0011, discussing a  system comprising a plurality of sensors in a restroom facility which operate various automatic devices such as flushometers, faucets, and other commercial restroom devices. The sensors are in communication with a network and provide direct information regarding aspects of the restroom facility such as, but not limited to, timing information, water closet and urinal water flow, temperature, air quality, and user traffic. The system extrapolates the direct information to determine indirect information regarding the state of other various aspects of the restroom facility, including, but not limited to, the condition of the water closets…and also of fixtures in the restroom when traffic patterns in the facility are high. The system provides an indication regarding the need for attention to an aspect of the restroom facility based upon the direct and indirect information (heuristic software models); paragraph 0056, discussing that restroom management database 511 allowing for storage and retrieval of information, such as for performing predicting functions. In addition, it should be appreciated that various software modules may be resident or accessible via the Internet to allow functionality for messaging, predictive maintenance, consumable replenishment, route planning, LEED (Leadership in Energy Efficiency Design) compliance, water conservation, figures of merit, policy compliance, and building and patron safety; paragraph 0113, discussing that the system  is configured to utilize a wide variety of information to determine the appropriate state table reflective of the restroom and/or the facility as a whole. It should be appreciated that any combination of information may be used to establish the thresholds and state table and that some measure of increased accuracy of the predictions can be achieved the more information is used. Such information may include useful data relating to the restroom, including layout [i.e., work site layout], location within a building relative to patron traffic…; paragraph 0120, discussing that turning to specific factors that may impact the state table and probability determinations, factors that may impact the predictability of the state for the given fixture are the location of the fixture within the restroom, the overall layout of the restroom [i.e., This suggests that a work site layout and a plumbing diagram are selected], the traffic pattern within the restroom and the occurrence of high volume patron traffic due to a special event or a sudden influx of traffic...For example, for the restroom 101 layout shown in FIG. 1, it may be determined, either through prior experience, actual observations or accumulated statistical data associated with use of the instant restroom layout and location that patrons tend to use the first faucet more frequently due to that first faucet being located nearer to a restroom door or more proximate dispensers of consumables. Thus, such information can also be factored into the above-described conventional and well known statistical algorithm or heuristics to further enhance the predictability of when the soap dispenser associated with that first faucet will be depleted; paragraph 0139, discussing an overview page indicating the status of the restroom convenience center system, including a toolbar or menu bar allowing for access to additional pages. In the example of FIG. 13A, the options include "overview" "performance: all fixture 130", "performance: total facility", "configuration system", and "alarms"…In one embodiment, the overview page provides for interactive and dynamic display of information, such as allowing a user to select an individual fixture 130 from the diagram 1313 resulting in the display of information related to that fixture 130; paragraphs 0088, 0111, 0135); 

identifying a maintenance schedule and maintenance solutions for the plumbing part through comparison of the plumbing diagram to the diagnostic information and the job description through operation of a comparator (paragraph 0009: “there is a substantial need for improved monitoring and maintenance of restrooms, and also there is, a need to maximize the restroom asset while minimizing the cost to maintain the asset by support services.”; paragraph 0061, discussing that when the controller  determines, based on the data from the sensors, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated; paragraph 0088, discussing that collecting and analyzing the service times for a particular user population time span can be analyzed within the system software to predict or to report status of the asset and to anticipate service needs. This reporting can be for maintenance scheduling or for signaling users as to the wait status they may encounter by using the restroom or any selected one of the fixtures of their choosing; paragraph 0120, discussing that turning to specific factors that may impact the state table and probability determinations, factors that may impact the predictability of the state for the given fixture are the location of the fixture within the restroom, the overall layout of the restroom, the traffic pattern within the restroom and the occurrence of high volume patron traffic due to a special event or a sudden influx of traffic...For example, for the restroom 101 layout shown in FIG. 1, it may be determined, either through prior experience, actual observations or accumulated statistical data associated with use of the instant restroom layout and location that patrons tend to use the first faucet more frequently due to that first faucet being located nearer to a restroom door or more proximate dispensers of consumables. Thus, such information can also be factored into the above-described conventional and well known statistical algorithm or heuristics to further enhance the predictability of when the soap dispenser associated with that first faucet will be depleted [i.e., This suggests that a maintenance schedule and maintenance solutions are identified for the plumbing part through comparison of the plumbing diagram to the diagnostic information and the job description through operation of a comparator]; paragraph 0127, discussing that cased on the sensor data and analyses described, well known predictive algorithms based on conventional statistical methods can be used to estimate the need for preventative maintenance, etc. An alarm is dispatched to the configured recipient destinations when the estimated percentage exceeds a configured level; paragraph 0099); and

generating suggested maintenance through operation of the heuristics engine (paragraph 0009: “there is a substantial need for improved monitoring and maintenance of restrooms, and also there is, a need to maximize the restroom asset while minimizing the cost to maintain the asset by support services”; paragraph 0012, discussing a restroom control system for controlling a restroom and its restroom facilities. The system comprises one or more sensors configured to monitor states associated with a first set of features of the restroom. A controller is operably coupled to the one or more sensors, and configured to receive first states data therefrom associated with the first set of features to determine second state data associated with a second set of features [i.e., other related plumbing parts] and communicate the status condition associated with the first set of features, thereby causing useful actions to be scheduled for the restroom; paragraph 0045, discussing that the sensors receive data regarding observed conditions of the restroom. The sensors may be associated with one of the fixtures within the restroom...Other ones of the sensors may be located within the restroom for gathering data but not associated with a particular one of the fixtures, such as air quality sensor, patron counter, and a water flow sensor; paragraph 0056, discussing that the restroom NOC (Network Operations Center) includes a restroom management database allowing for storage and retrieval of information, such as for performing predicting functions as further described below. In addition, it should be appreciated that various software modules may be resident or accessible via the Internet to allow functionality for messaging, predictive maintenance, consumable replenishment, route planning, LEED compliance, water conservation, figures of merit, policy compliance, and building and patron safety; paragraph 0061, discussing that actions can be prompted in accordance with various embodiments, such as the generation of work orders. That is, after an appropriate one of the sensors senses a state of one of a plurality of the restroom fixtures, e.g., calculating the use of each type of consumable based upon a predetermined average usage for each consumable, the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage…Likewise, when the controller determines, based on the data from the sensors, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated; paragraph 0070, discussing that in  a more global view if other like restrooms 101 are present in the same site, the other restroom 101 need have only limited numbers of the sensors 112 relative to a first "typical" restroom 101, thereby allowing accurate prediction of usage in all like restrooms 101; paragraph 0106, discussing that the restroom convenience center controller is configured to receive such data and through the use of predictive algorithms, heuristics, and/or inferential statistics applied to the data, infer information, such as a status condition of the restroom 101 associated with the respective functions; paragraph 0120, discussing that factors that may impact the predictability of the state for the given fixture are the location of the fixture  within the restroom, the overall layout of the restroom, the traffic pattern within the restroom and the occurrence of high volume patron traffic due to a special event or a sudden influx of traffic. For example, for the restroom 101 layout shown in FIG. 1, it may be determined, either through prior experience, actual observations or accumulated statistical data associated with use of the instant restroom layout and location that patrons tend to use the first faucet more frequently due to that first faucet being located nearer to a restroom door or more proximate dispensers of consumables. Thus, such information can also be factored into the above-described conventional and well known statistical algorithm or heuristics to further enhance the predictability of when the soap dispenser associated with that first faucet 136 will be depleted. Therefore, the restroom convenience center controller configuration can also utilize and take into account a Cartesian mapping of the restroom fixture and probabilistic models of the restroom fixture usage; paragraph 0027, discussing that based on the sensor data and analyses described, well known predictive algorithms based on conventional statistical methods can be used to estimate the need for preventative maintenance; paragraph 0112).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s features for including a heuristics engine, selecting a work site layout, a plumbing diagram, and location regulations from a worksite database through a selector configured by the work site details, and identifying a maintenance schedule and maintenance solutions for the plumbing part through comparison of the plumbing diagram to the diagnostic information and the job description through operation of a comparator, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Lerick-Yenni combination teaches the method of claim 1. While Lerick describes identifying a replacement part (paragraph 0028, discussing that the computer system can use the specific information about the components that are installed in the building to assist in accurately identifying the source of a problem (e.g., a water leak) in the building, the specific components that are likely the cause of the problem, likely resolutions of the problem (e.g., replacing or repairing the specific components)…; paragraph 0049, discussing that the computer system can use the component and building information that is provided by the computing device to further triage the issue with the building. Such triaging can include identifying possible problems with the component that may be causing the problem and a range of potential solutions, which may include repairing or replacing the component as well as related components. For example, a leaky sprinkler head that is part of a fire suppression system may, in some instances, simply need to be adjusted but in other instances may need to be replaced; paragraph 0054, discussing component information that describes the specific components that may need to be replaced as part of resolving the issue (e.g., product make and model for the components, quantities of the components, locations in the building where the components are installed and systems within which the components are being used)…; paragraph 0101), it does not explicitly teach further comprising: communicating a replacement part order to an ordering service in response to identification of the maintenance solutions. However, Yenni in the analogous art of systems for providing predictive maintenance teaches this concept. Yenni teaches:

further comprising: communicating a replacement part order to an ordering service in response to identification of the maintenance solutions (paragraph 0061, discussing that  actions can be prompted in accordance with various embodiments, such as the generation of work orders…When the controller determines, based on the data from the sensors, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated [i.e., This shows that a replacement part order is communicated to an ordering service in response to identification of the maintenance solutions]; paragraph 0154, discussing that once the user engages the selected fixture, additional timing data is collected and stored by the memory component and used for system processing, analysis and action items, such as consumables replacement or repair of an apparently nonfunctional fixture; paragraph 0156, discussing that timing information associated with the wash station (faucet) can also be correlated to frequency, as well as, number and time of use of the faucets, thereby enabling gathering of data useful for restroom sensoring of the consumables being expended and consequent scheduling of consumables replacement or other services).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s feature for communicating a replacement part order to an ordering service in response to identification of the maintenance solutions, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Lerick-Yenni combination teaches the method of claim 1. Lerick suggests wherein the location information comprises at least one of: usage rate; foot traffic; valve type; location environmental factors; water conditions, including water quality and chemicals and additives introduced by municipal water treatment; and water temperature (paragraph 0028, discussing that it can often be difficult for a lay person to accurately identify a type of component within their home (e.g., determining whether a valve is for the gas line or the water line) [i.e., valve type], let alone to identify more specific information about the components, such as the specific make and model of the component, the age of the component, average life of the component, ways in which the component may malfunction, common ways in which the component will malfunction, symptoms that indicate different types of malfunctioning of the component, warranties associated with the component, and/or appropriate service technicians to fix the component…; paragraph 0036).

Lerick does not explicitly teach wherein the location information comprises at least one of: usage rate; foot traffic; valve type; location environmental factors; water conditions, including water quality and chemicals and additives introduced by municipal water treatment; and water temperature. However, Yenni in the analogous art of systems for providing predictive maintenance teaches this concept. Yenni teaches:

wherein the location information comprises at least one of: usage rate; foot traffic; valve type; location environmental factors; water conditions, including water quality and chemicals and additives introduced by municipal water treatment; and water temperature (paragraph 0011, discussing that the sensors are in communication with a network and provide direct information regarding aspects of the restroom facility such as, but not limited to, timing information, water closet and urinal water flow, temperature, air quality, and user traffic [i.e., foot traffic]; paragraph 0082, discussing that the patron counter may be employed alone or in concert to ascertain traffic associated with the restroom as well as a usage; paragraph 0122, discussing that restroom traffic is monitored as the primary predictor and driver of the state table determinations, for example, using the patron counters as the sensors in one or more locations within the restroom…; paragraph 0128, discussing that the restroom convenience center controller monitors an accumulated value particular to each type of the fixture or device. The values are monitored until they meet configured criteria. Accumulated values are manually reset when equipment maintenance or equipment replacement is performed. There may be multiple accumulated values per multiple devices. When the criteria are met, the alarm type, device identifier, restroom convenience center controller identifier, alarm trigger criteria, alarm time, and equipment ID are reported to a configured recipient. Possible values of monitored parameters are: water total flow, device duty cycles, device activations, device time in service, number of service calls, facility temperature, particular users of the site in view of special events or particular days in the year and even other factors such as unusual weather conditions. In one embodiment, a report presenting the current value of all devices' accumulated values and threshold is available via a web page, as discussed further below; paragraph 0061).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s feature for including location information comprising at least one of: usage rate; foot traffic; valve type; location environmental factors; water conditions, including water quality and chemicals and additives introduced by municipal water treatment; and water temperature, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, the Lerick-Yenni combination teaches the method of claim 3. Although not explicitly taught by Lerick, Yenni in the analogous art of systems for providing predictive maintenance teaches:

where the usage rate is determined by the location of a plumbing source within a building (paragraph 0061, discussing that after an appropriate one of the sensors senses a state of one of a plurality of the restroom fixtures, the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller determines, based on the data from the sensors, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated; paragraph 0068, discussing that each of the sensors may further include an associated identifier, such as a unique identifier used to differentiate the data from one of the particular fixtures from another. For example, it may be desirable for the system to be able to discern the first urinal from the third urinal in the bank of urinals such that 50 actuations of each is not indicative of the need to replace the deodorant but 100 actuations of a single one of the urinals would be indicative; paragraph 0120, discussing that turning to specific factors that may impact the state table and probability determinations, factors that may impact the predictability of the state for the given fixture are the location of the fixture within the restroom, the overall layout of the restroom, the traffic pattern within the restroom and the occurrence of high volume patron traffic due to a special event or a sudden influx of traffic, such as an unexpected coincidence of plane arrivals at an airport not in accordance with the regular schedule. For example, for the restroom 101 layout shown in FIG. 1, it may be determined, either through prior experience, actual observations or accumulated statistical data associated with use of the instant restroom layout and location that patrons tend to use the first faucet more frequently due to that first faucet being located nearer to a restroom door or more proximate dispensers of consumables [i.e., This shows that the usage rate is determined by the location of a plumbing source within a building]…Therefore, the restroom convenience center controller configuration can also utilize and take into account a Cartesian mapping (method of identifying location of fixtures within a drawn restroom grid) of the restroom fixture and probabilistic models of the restroom fixture usage; paragraph 0116, 0147).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s feature for determining usage rate by the location of a plumbing source within a building, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Lerick-Yenni combination teaches the method of claim 3. Although not explicitly taught by Lerick, Yenni in the analogous art of systems for providing predictive maintenance teaches:
where the usage rate is determined by the specific valve location in an area within a building (paragraph 0008, discussing that each valve operates alone with no communication or direct interaction with other valves; paragraph 0021, discussing that FIG. 3 is an overview diagram illustrating the communication sphere of restroom elements in accordance with various embodiments; included are the various sensors located on the faucets, sensors on the flushometer automatic valves, patron counter, and indoor air quality sensor communicating to the local restroom controller; paragraph 0070, discussing that the invention considers all possibilities for obtaining data, including "inferred" data based on other non-direct measurements, native communications built into the flush valve, add-on modules to transduce the events of interest, and also non-direct methods such as ultrasonically monitoring a plumbing riser and using digital signal processing techniques to uniquely identify the fixture actuation; paragraph 0075, discussing that
the restroom convenience center controller can record a running total of activations for each flushometer, and will send alerts and notifications when the flushometer generally indicates that its battery is sub-nominal. A water closet automatic activation sensor can record the number of flush valve activations at the particular water closet [i.e., the usage rate is determined by the specific valve location in an area within a building]. The water closet automatic activation sensor 151 passes flush valve activation count information to the restroom convenience center controller; paragraph 0120, discussing that factors that may impact the predictability of the state for the given fixture are the location of the fixture within the restroom, the overall layout of the restroom, the traffic pattern within the restroom and the occurrence of high volume patron traffic due to a special event or a sudden influx of traffic, such as an unexpected coincidence of plane arrivals at an airport not in accordance with the regular schedule. For example, for the restroom 101 layout shown in FIG. 1, it may be determined, either through prior experience, actual observations or accumulated statistical data associated with use of the instant restroom layout and location that patrons tend to use the first faucet more frequently due to that first faucet being located nearer to a restroom door or more proximate dispensers of consumables…Therefore, the restroom convenience center controller configuration can also utilize and take into account a Cartesian mapping (method of identifying location of fixtures within a drawn restroom grid) of the restroom fixture and probabilistic models of the restroom fixture usage; paragraph 0088).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s feature for determining usage rate by the specific valve location in an area within a building, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Lerick-Yenni combination teaches the method of claim 1. Lerick further teaches wherein the work site details include building-specific data dependent on the building geographical location (paragraph 0031, discussing that the computer system can store the information in one or more data repositories 122a-c (e.g., databases, file systems), such as a building data repository,…, and/or other appropriate data repositories. The building data repository 122a can store information regarding the building, such as information about the building 104 (e.g., address, type of building, date of construction, unique identifier for the building), information about the components, and/or other appropriate information; paragraph 0054, discussing that example information that is depicted as being provided with the request includes issue information that describes the issue at the building (e.g., information describing a water leak that has been detected in the kitchen of the building, information specifying the requested timeframe for resolving the issue), component information that describes the specific components that may need to be repaired and/or replaced as part of resolving the issue (e.g., product make and model for the components, quantities of the components, locations in the building where the components are installed and systems within which the components are being used), building information that describes the building (e.g., location of the building, type of building, building history, such as the year it was built and dates on which services have been performed), and/or pricing information; paragraph 0057, discussing that the computing device of the other party can transmit an acceptance of the service request to the computer system. The acceptance can include any of a variety of appropriate details, such as estimated timing information that provides an estimate as to when the service can begin and the duration of the service, pricing information that provides a price quote/estimate for the other party to perform the service at the building, and/or location information (e.g., GPS coordinates, zip code, street address, city and state) that identifies the current location of the person or group of people who are going to be travelling to the building 104 to perform the service; paragraphs 0044, 0045, 0047).

As per claim 7, the Lerick-Yenni combination teaches the method of claim 6. Lerick further teaches wherein the building-specific data comprises building age (paragraph 0031, discussing that the computer system can receive the information that is transmitted by the builders, contractors, and vendors and, can store the building information. For example, the computer system can store the information in one or more data repositories, such as a building data repository,…, and/or other appropriate data repositories. The building data repository can store information regarding the building, such as information about the building 104 (e.g., address, type of building, date of construction, unique identifier for the building); paragraph 0054, discussing that example information that is depicted as being provided with the request includes issue information that describes the issue at the building (e.g., information describing a water leak that has been detected in the kitchen of the building), component information that describes the specific components that may need to be repaired and/or replaced as part of resolving the issue, building information that describes the building (e.g., location of the building, type of building, building history, such as the year it was built and dates on which services have been performed) [i.e., This shows that the building-specific data comprises building age], and/or pricing information…).

While Lerick teaches wherein the building-specific data comprises at least one of: building age (paragraph 0054), it does not explicitly teach wherein the building-specific data comprises at least one of: water conditions, including water quality and chemicals and additives introduced by municipal water treatment; building age, including drainage issues and particulates; volume of pipe flow; building size; and building height. However, Yenni in the analogous art of systems for providing predictive maintenance teaches this concept. Yenni teaches:

wherein the building-specific data comprises at least one of: water conditions, including water quality and chemicals and additives introduced by municipal water treatment; building age, including drainage issues and particulates; volume of pipe flow; building size; and building height (paragraph 0011, discussing that the sensors are in communication with a network and provide direct information regarding aspects of the restroom facility such as, but not limited to, timing information, water closet and urinal water flow, temperature, air quality, and user traffic; paragraph 0045, discussing that other ones of the sensors 112 may be located within the restroom 101 for gathering data but not associated with a particular one of the fixtures, such as air quality sensor, patron counter, and a water flow sensor; paragraph 0078, discussing that water flow sensor is a sensor for measuring the flow of water through a supply line…The sensor may include the water flow sensor associated with at least one water supply line for the restroom, for example associated with a main water supply line and providing water to the restroom…; paragraph 0125, discussing that the state table allows for a determination of the current state of the restroom given a set of indications from sensors… The different thresholds that might trigger one or more responses can be customized depending on the size, location, and predicted frequency of use of the restroom  facility and/or restroom fixture herein, among other factors; paragraph 0128, discussing that the restroom convenience center controller monitors an accumulated value particular to each type of the fixture or device. The values are monitored until they meet configured criteria. Accumulated values are manually reset when equipment maintenance or equipment replacement is performed. There may be multiple accumulated values per multiple devices. When the criteria are met, the alarm type, device identifier, restroom convenience center controller identifier, alarm trigger criteria, alarm time, and equipment ID are reported to a configured recipient. Possible values of monitored parameters are: water total flow, device duty cycles, device activations, device time in service, number of service calls, facility temperature, particular users of the site in view of special events or particular days in the year and even other factors such as unusual weather conditions; paragraph 0128).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s feature for including building-specific data comprising at least one of: water conditions, including water quality and chemicals and additives introduced by municipal water treatment; building age, including drainage issues and particulates; volume of pipe flow; building size; and building height, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Lerick-Yenni combination teaches the method of claim 1. Lerick further teaches further comprising operating a machine learning system, using predictive maintenance inputs (paragraph 0064, discussing that the computer system can additionally store the information regarding the service request, such as the date on which the service was performed, the cause of the issue, components that were verified to be problematic, actions that were performed to resolve the issue, costs for resolving the issue, the time it took to resolve the issue,…, and/or information identifying new components/parts that were installed in the building. Such information can be stored in one or more data repositories, such as the building data. This information can be combined with similar information from other service calls for the same or other buildings, and can be used to provide analytics to any of a variety of entities, such as to the builders, contractors, and vendors, to manufacturers, to insurers and/or warranty providers, and/or to other parties. For example, analytics can be provided to builders, contractors, and vendors indicating which components and systems building owners are having problems with, when the issues that are reported are a result of component malfunction/failure vs. user error, and/or the timeframe within which these issues are arising. Such information can be helpful to the builders, contractors, and vendors so as to better inform them of which components and systems to select for future projects, gaps in education of systems to building owners, and appropriately prices and lengths of time for warranties. Such analytics can be provided using any of a variety of appropriate techniques, such as machine learning techniques (e.g., neural networks, clustering, regressions, decision trees) that can identify correlations and associations across large data sets, such as correlations that can indicate that particular components are faulty).

While Lerick describes using machine learning techniques (paragraph 0064), it does not explicitly teach that the machine learning system is operated to provide the suggested maintenance recommendations, wherein the machine learning system has been trained, using predictive maintenance inputs, to identify the suggested maintenance. However, Yenni in the analogous art of systems for providing predictive maintenance teaches this concept. Yenni teaches:

operating a machine learning system to provide the suggested maintenance recommendations, wherein the machine learning system has been trained, using predictive maintenance inputs, to identify the suggested maintenance (paragraph 0111, discussing that the restroom convenience center controller estimates the future state of the restroom, or the fixtures or other features or components within the restroom, by determining the current state of the restroom or the components therein and evaluating such current state information over time. One manner of determining the current state is through the use of a state table. The process of populating the state table may vary widely depending on the specifics of the application. For example, for purposes of consistency, a fast food restaurant chain may want all the restroom convenience center system 100 state tables to operate strictly in accordance with a set policy or combination of policies. This will involve conventional and well known stochastic methods and predictive models…As more system data is accumulated and processed, information about traffic patterns at specific times can affect the probability that patron visits will reduce simply because the system has learned the new information and it was extrapolated in the probability…Using such known stochastic methods, it should be possible to predict the restroom state at a future point with higher accuracy occurring over time. The state table includes a list of states, sensor data, and the response corresponding to the state...Fuzzy logic may be applied to the data contained in the state table that takes into account prior states, trending, and predicted next state; paragraph 0135, discussing that the restroom convenience center system can utilize various "learning" techniques to adapt to a given installation or set of conditions. To correlate the data with other information, the system relies upon the state table forcing a discrete number of conditions that can be detected and further enabling the option for the system to react in a pre-planned manner or one that adapts and learns over time. The system also can include embedded or stored historical use data for the restroom and even the fixtures and the dispenser which can be called on to assist in the learning process [i.e., the machine learning system has been trained, using predictive maintenance inputs, to identify the suggested maintenance]. Further, "manual" feedback, or rather actual observations, is one way for learning to occur. It should be appreciated that maintenance personnel can physically inspect the restroom and enter into the restroom convenience center system any items that were found to be out of compliance with established policy. The patron call device is another input to the restroom convenience center system 100 which can cause learning to occur in the system. The patron call device's initiation of learning in the restroom convenience center system would be reduced to practice by employing logic and statistical techniques to result in information. For example, it may be determined that based on the last x occurrences of this specific condition, there is an y % chance that a patron call will be initiated to report an unacceptable housekeeping condition. If y is above a certain predetermined threshold, the restroom convenience center system will initiate an alarm, such as a text message to the personnel located in closest proximity to the restroom, predicting the need for service next [i.e., This shows that a machine learning system is operated to provide the suggested maintenance recommendations]. It should further be appreciated that, in certain embodiments, it will be equally important for the servicing personnel to report a "no service required" event as well for learning to occur in this scenario, as a source of feedback to the system. One of ordinary skill in the art will appreciate there are numerous other conventional, well known ways in which the system 100 can learn and which are used herein. Pattern matching is an example of another technique that can be used as a stimulus to induce learning for restroom convenience center system applications; paragraph 0136, discussing that the predictive aspects are improved by having the system periodically set to a known "acceptable" state. As mentioned previously, the patron call device may be used to "true up" the system  by allowing for an unacceptable condition to be reported that can be a catalyst for the system to recalibrate based on learning from the specific conditions that led to the unanticipated shortage of consumables for instance).Search 

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s feature for operating a machine learning system to provide the suggested maintenance recommendations, wherein the machine learning system has been trained, using predictive maintenance inputs, to identify the suggested maintenance, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Results 
As per claim 9, the Lerick-Yenni combination teaches the method of claim 8. Lerick further teaches wherein the predictive maintenance inputs include at least one of the following inputs: valve type and location; diagnosed problems or symptoms; technical difficulty of replacement or repair; cost factors for replacement or repair; current brand, current model or specification; intended use and specialized requirements; building type; the location regulations or codes; owner preferences or goals; and operator preferences or goals (paragraph 0029, discussing that the component information can include information that identifies the components, such as make and model information [i.e., current model], serial numbers, other unique identifiers for the components, and/or information about how and/or by whom the component was installed/serviced/repaired; paragraph 0031, discussing that the building data repository can store information regarding the building, such as information about the building (e.g., address, type of building [i.e., building type], date of construction, unique identifier for the building), information about the components, and/or other appropriate information; paragraph 0054, discussing that example information that is depicted as being provided with the request includes issue information  that describes the issue at the building (e.g., information describing a water leak that has been detected in the kitchen of the building), component information that describes the specific components that may need to be repaired and/or replaced as part of resolving the issue (e.g., product make and model for the components, quantities of the components, locations in the building where the components are installed and systems within which the components are being used), building information that describes the building (e.g., location of the building, type of building, building history, such as the year it was built and dates on which services have been performed), and/or pricing information; paragraph 0064, discussing that the computer system can additionally store the information regarding the service request, such as the date on which the service was performed, the cause of the issue, components that were verified to be problematic, actions that were performed to resolve the issue, costs for resolving the issue, the time it took to resolve the issue,…, and/or information identifying new components/parts that were installed in the building. Such information can be stored in one or more data repositories, such as the building data. This information can be combined with similar information from other service calls for the same or other buildings, and can be used to provide analytics to any of a variety of entities, such as to the builders, contractors, and vendors, to manufacturers,…, and/or to other parties. For example, analytics can be provided to builders, contractors, and vendors indicating which components and systems building owners are having problems with, when the issues that are reported are a result of component malfunction/failure vs. user error, and/or the timeframe within which these issues are arising. Such information can be helpful to the builders, contractors, and vendors so as to better inform them of which components and systems to select for future projects, gaps in education of systems to building owners, and appropriately prices and lengths of time for warranties. Such analytics can be provided using any of a variety of appropriate techniques, such as machine learning techniques that can identify correlations and associations across large data sets, such as correlations that can indicate that particular components are faulty).

As per claim 13, the Lerick-Yenni combination teaches the system of claim 11. Although not explicitly taught by Lerick, Yenni in the analogous art of systems for providing predictive maintenance teaches:

wherein the selector within the heuristics engine configured by the work site details is used to select the work site layout, the plumbing diagram, and the location regulations from the worksite database (paragraph 0011, discussing a  system comprising a plurality of sensors in a restroom facility which operate various automatic devices such as flushometers, faucets, and other commercial restroom devices. The sensors are in communication with a network and provide direct information regarding aspects of the restroom facility...The system extrapolates the direct information to determine indirect information regarding the state of other various aspects of the restroom facility, including, but not limited to, the condition of the water closets…and also of fixtures in the restroom when traffic patterns in the facility are high. The system provides an indication regarding the need for attention to an aspect of the restroom facility based upon the direct and indirect information (heuristic software models); paragraph 0056, discussing that the restroom NOC 510 includes a restroom management database allowing for storage and retrieval of information, such as for performing predicting functions. In addition, it should be appreciated that various software modules may be resident or accessible via the Internet to allow functionality for messaging, predictive maintenance, consumable replenishment, route planning, LEED compliance, water conservation, figures of merit, policy compliance, and building and patron safety; paragraph 0106, discussing that the sensor sends the data associated therewith to a respective restroom convenience center controller in a series of steps…At step 1006, sensed data is sent to the controller. At step 1008, the status condition is communicated based on an analysis of the sensed data…At step 1012, operations parameters are issued. At step 1014, data is stored. The restroom convenience center controller is configured to receive such data and through the use of predictive algorithms, heuristics, and/or inferential statistics applied to the data, infer information, such as a status condition of the restroom associated with the respective functions; paragraph 0113, discussing that the system is configured to utilize a wide variety of information to determine the appropriate state table reflective of the restroom and/or the facility as a whole...Such information may include useful data relating to the restroom, including layout, location within a building relative to patron traffic…; paragraph 0120, discussing that turning to specific factors that may impact the state table and probability determinations, factors that may impact the predictability of the state for the given fixture are the location of the fixture within the restroom, the overall layout of the restroom [i.e., This suggests that a work site layout and a plumbing diagram are selected], the traffic pattern within the restroom and the occurrence of high volume patron traffic due to a special event or a sudden influx of traffic...For example, for the restroom 101 layout shown in FIG. 1, it may be determined, either through prior experience, actual observations or accumulated statistical data associated with use of the instant restroom layout and location that patrons tend to use the first faucet more frequently due to that first faucet being located nearer to a restroom door or more proximate dispensers of consumables. Thus, such information can also be factored into the above-described conventional and well known statistical algorithm or heuristics to further enhance the predictability of when the soap dispenser 142 associated with that first faucet will be depleted; paragraph 0139, discussing an overview page indicating the status of the restroom convenience center system, including a toolbar or menu bar allowing for access to additional pages. In the example of FIG. 13A, the options include "overview" "performance: all fixture 130", "performance: total facility", "configuration system", and "alarms"…In one embodiment, the overview page provides for interactive and dynamic display of information, such as allowing a user to select an individual fixture 130 from the diagram 1313 resulting in the display of information related to that fixture 130; paragraphs 0088, 0111, 0135).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s feature for selecting the work site layout, the plumbing diagram, and the location regulations from the worksite database, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, the Lerick-Yenni combination teaches the system of claim 11. Lerick further teaches wherein the selector within the engine configured by the asset tag is used to select the part description, the part history, the tolerances, and the servicing information from the parts database (paragraph 0004, discussing that computer systems can assist users in triaging and resolving issues that may arise with a building, such as light switches not working properly and/or sprinkler systems malfunctioning. For instance, users can be guided through a process to identify specific components and systems within a building that are malfunctioning, to determine whether the issue is currently under warranty, and/or to determine a level of urgency for resolving the problem. Such a process can additionally include identifying service technicians qualified to resolve the issues with the appropriate components within an acceptable timeframe based on the level of urgency; Such a process can additionally include identifying service technicians qualified to resolve the issues with the appropriate components within an acceptable timeframe based on the level of urgency; paragraph 0031, discussing that the computer system can store the information in one or more data repositories (e.g., databases, file systems), such as a building data repository,…, and/or other appropriate data repositories. The building data repository can store information regarding the building, such as information about the building, information about the components (e.g., the component information, the warranty information), and/or other appropriate information…; paragraph 0036, discussing that the computer system can reference the components that are installed in the building from the building data repository to identify possible components and/or systems that may be causing the water leak in the particular room [i.e., This shows that the part description is selected from the parts database]. For instance, the computer system can identify components of water systems within the building, such as domestic water systems and fire suppression systems as candidate components that may be causing the example building issue (water leak); paragraph 0042, discussing receiving user selection of one or more of the candidate components as the source of the issue and to receive user input regarding other associated information (e.g., further description of the issue and the problem with the components) [i.e., This shows that a part description is selected]; paragraph 0054, discussing that example information that is depicted as being provided with the request includes issue information that describes the issue at the building (e.g., information describing a water leak that has been detected in the kitchen of the building), component information that describes the specific components that may need to be repaired and/or replaced as part of resolving the issue (e.g., product make and model for the components, quantities of the components, locations in the building where the components are installed and systems within which the components are being used), building information that describes the building (e.g., location of the building, type of building, building history, such as the year it was built and dates on which services have been performed)…; paragraph 0064, discussing that the computer system can additionally store the information regarding the date on which the service was performed, the cause of the issue identified, components that were verified to be problematic, actions that were performed (e.g., test/diagnose issue, review product/training manual on issue, repair components) to resolve the issue, costs for resolving the issue, the time it took to resolve the issue, …, and/or information identifying new components/parts that were installed in the building. Such information can be stored in one or more data repositories, such as the building data; paragraph 0070, discussing that the computer system further includes a building issue module that is programmed to triage building issues that are raised by users…The building issue module is programmed to receive issues that are identified by users, to identify specific candidate components that are installed in the buildings that are associated with the issues (e.g., through referencing the building data repository), to transmit information about the candidate components to the users' computing devices; paragraph 0099, discs using that the screenshot 500j depicts a user having selected the “item serviced” option 520 from the set of options 518 for the selected component 516. Selection of this option 520 causes more detailed information about the component 516 to be displayed in the item serviced area 522, which includes a picture of the item, a history of the item (e.g., install date, service history) as it pertains to the specific work order, and information (e.g., problem description) about the issue that is being experienced with the component [i.e., This shows that a part description, a part history, and servicing information are selected from a parts database through at least one of the selector configured by the asset tag and the selector configured by the imaging information]; paragraph 0132, discussing that a user's computing device may automatically transmit a service request to a computer system when any issue or issues with at least a threshold level of severity are detected; paragraphs 0044, 0112).

While Lerick teaches an engine, it does not explicitly teach that the engine is a heuristics engine. However, Yenni in the analogous art of systems for providing predictive maintenance teaches this concepts (paragraph 0011, discussing a system comprising a plurality of sensors in a restroom facility which operate various automatic devices such as flushometers, faucets, and other commercial restroom devices. The sensors are in communication with a network and provide direct information regarding aspects of the restroom facility such as, but not limited to, timing information, water closet and urinal water flow, temperature, air quality, and user traffic. The system extrapolates the direct information to determine indirect information regarding the state of other various aspects of the restroom facility, including, but not limited to, the condition of the water closets and urinals the supply level of consumables, the general cleanliness of the restroom facility and availability generally of various restrooms and also of fixtures in the restroom when traffic patterns in the facility are high. The system provides an indication regarding the need for attention to an aspect of the restroom facility based upon the direct and indirect information (heuristic software models). For example, a control system can include at least one server configured to monitor data states associated with a first of features of the restroom; a controller coupled to the at least one sensor and configured to receive first state data associated with the first set of features and, the controller further having a coupled memory storage with embedded alarm data characteristic of selected combinations of different ones of the first states data and the controller operative to generate particular action commands upon receiving a selected one of the combinations, thereby causing at least one of servicing of the restroom...; paragraph 0106, discussing that the sensor sends the data associated therewith to a respective restroom convenience center controller in a series of steps…At step 1004, the sensor is actively monitoring the restroom 101. At step 1006, sensed data is sent to the controller. At step 1008, the status condition is communicated based on an analysis of the sensed data…At step 1012, operations parameters are issued. At step 1014, data is stored. The restroom convenience center controller is configured to receive such data and through the use of predictive algorithms, heuristics, and/or inferential statistics applied to the data, infer information, such as a status condition of the restroom associated with the respective functions).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s features for including a heuristics engine, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Lerick-Yenni combination teaches the system of claim 11. Lerick further teaches wherein the selector within the engine configured by the imaging information is used to select the part description, the part history, the tolerances, and the servicing information from the parts database (paragraph 0031, discussing that the computer system can store the information in one or more data repositories (e.g., databases, file systems), such as a building data repository,…, and/or other appropriate data repositories. The building data repository can store information regarding the building, such as information about the building, information about the components (e.g., the component information, the warranty information), and/or other appropriate information…; paragraph 0036, discussing that the computer system can reference the components that are installed in the building from the building data repository to identify possible components and/or systems that may be causing the water leak in the particular room [i.e., This shows that the part description is selected from the parts database]. For instance, the computer system can identify components of water systems within the building, such as domestic water systems (e.g., domestic water lines and components, waste water lines and components) and fire suppression systems as candidate components that may be causing the example building issue (water leak); paragraph 0045, discussing that  based on the visual information for the unidentified component and based on the optional location information for the unidentified component, the computer system can determine one or more candidate components that have at least a threshold probability of being the component identified (e.g., photographed) by the computing device. For example, the computer system can determine candidate matching components using the building data and based one or more matching techniques (e.g., image recognition techniques) scoring the candidate components along one or more dimensions. For instance, the computer system can compare the received visual information to visual information (e.g., pictures, videos, 2D/3D models) for candidate components to determine a visual matching score for each of the candidate components; the received location information with location installation information that identifies where each of the candidate components were installed in the building at issue to determine location matching scores; and/or other received information (e.g., information identifying an issue with the component, like a water leak) with information describing categories and/or attributes of the candidate components (e.g., type of component…) to determine additional matching scores…; paragraph 0046, discussing that the computer system can provide component identification information for presentation by the computing device for each of the candidate components that have been identified as potentially matching the unidentified component visually captured by the computing device. For example, the computing device can provide a set of stock images of candidate components, and optionally, additional descriptive information (e.g., product information, location where the components were installed in the building at issues) for each of the candidate components. The computing device can provide a visual indication of a candidate matching component that corresponds to an unidentified component visually captured by the computing device; paragraph 0047, discussing that the computer system can receive a selection of a matching component from the computing device. For example, based on the set of stock images and/or additional descriptive information, a user  can identify a candidate component as the component that is implicated in the issue with the building); paragraph 0064, discussing that the computer system can additionally store the information regarding the date on which the service was performed, the cause of the issue identified, components that were verified to be problematic, actions that were performed (e.g., test/diagnose issue, review product/training manual on issue, repair components) to resolve the issue, costs for resolving the issue, the time it took to resolve the issue,…, and/or information identifying new components/parts that were installed in the building. Such information can be stored in one or more data repositories, such as the building data; paragraph 0070, discussing that the building issue module is programmed to receive issues that are identified by users, to identify specific candidate components that are installed in the buildings that are associated with the issues (e.g., through referencing the building data repository), to transmit information about the candidate components to the users' computing devices; paragraph 0099, discussing a history of the item (e.g., install date, service history) as it pertains to the specific work order; paragraph 0132, discussing that a user's computing device may automatically transmit a service request to a computer system when any issue or issues with at least a threshold level of severity are detected; paragraphs 0054, 0112).

While Lerick teaches an engine, it does not explicitly teach that the engine is a heuristics engine. However, Yenni in the analogous art of systems for providing predictive maintenance teaches this concepts (paragraph 0011, discussing a system comprising a plurality of sensors in a restroom facility which operate various automatic devices such as flushometers, faucets, and other commercial restroom devices. The sensors are in communication with a network and provide direct information regarding aspects of the restroom facility such as, but not limited to, timing information, water closet and urinal water flow, temperature, air quality, and user traffic. The system extrapolates the direct information to determine indirect information regarding the state of other various aspects of the restroom facility, including, but not limited to, the condition of the water closets and urinals the supply level of consumables, the general cleanliness of the restroom facility and availability generally of various restrooms and also of fixtures in the restroom when traffic patterns in the facility are high. The system provides an indication regarding the need for attention to an aspect of the restroom facility based upon the direct and indirect information (heuristic software models). For example, a control system can include at least one server configured to monitor data states associated with a first of features of the restroom; a controller coupled to the at least one sensor and configured to receive first state data associated with the first set of features and, the controller further having a coupled memory storage with embedded alarm data characteristic of selected combinations of different ones of the first states data and the controller operative to generate particular action commands upon receiving a selected one of the combinations, thereby causing at least one of servicing of the restroom...; paragraph 0106, discussing that the sensor sends the data associated therewith to a respective restroom convenience center controller in a series of steps…At step 1004, the sensor is actively monitoring the restroom 101. At step 1006, sensed data is sent to the controller. At step 1008, the status condition is communicated based on an analysis of the sensed data…At step 1012, operations parameters are issued. At step 1014, data is stored. The restroom convenience center controller is configured to receive such data and through the use of predictive algorithms, heuristics, and/or inferential statistics applied to the data, infer information, such as a status condition of the restroom associated with the respective functions).

Lerick is directed to managing preventative maintenance orders. Yenni relates to a system and method for managing predictive maintenance for plumbing systems. Therefore they are deemed to be analogous as they both are directed towards solutions for predictive maintenance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lerick with Yenni because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying Lerick to include Yenni’s features for including a heuristics engine, in the manner claimed, would serve the motivation of allowing accurate prediction of usage (Yenni at paragraph 0070) or in the pursuit of better predicting how to service various needs associated with a restroom (Yenni at paragraph 0121); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 11, Lerick teaches a system comprising: a wireless sensor (paragraph 0044, discussing that the computer system can receive location information for the unidentified component from the computing device. For example, the computing device can provide location information corresponding to a location within the building, such as information identifying a room selection by a user, GPS (Global Positioning System) data for a current location selected by a user of the computing device, wireless beacon signal information (e.g., information identifying nearby wireless transmitters, like WiFi routers and BLUETOOTH enabled devices) identifying nearby wireless beacons and their corresponding signal strengths (which can identify a location within a building), altimeter information identifying a current altitude for the computing device, digital compass/orientation sensors data (which can indicate a direction that the computing device 124 is facing/oriented towards), motion sensor data…); an image sensor (paragraph 0069, discussing that the input subsystem can include one or more appropriate input devices through which a user of the device can provide input, such as a touchscreen, physical buttons/keys, microphones, cameras, and/or other appropriate input devices (e.g., accelerometers, gyroscopes); paragraphs 0071, 0138); a mobile device with a user interface (paragraph 0034, discussing a computing device (e.g., laptop, tablet computing device, smartphone, wearable computing device) to transmit initial information about an issue in the building…Such issues can include a variety of different things that may be malfunctioning or otherwise problematic with the building and/or the components; paragraph 0035: “This initial transmission can be made through one or more interfaces that are presented on the computing device, such as through a webpage that is downloaded onto the computing device from the computer system, an application (e.g., mobile application) that is installed and running on the computing device, and/or one or more communication/messaging features that are provided on the computing device; paragraph 0041); a processor (paragraph 0134, discussing that such computing devices may include one or more of the following components: processors, memory (e.g., random access memory (RAM) and/or other forms of volatile memory), storage devices (e.g., solid-state hard drive, hard disc drive, and/or other forms of non-volatile memory), high-speed interfaces connecting various components to each other (e.g., connecting one or more processors to memory and/or to high-speed expansion ports), and/or low speed interfaces connecting various components to each other); and a memory storing instructions (paragraph 0135, discussing that processors can process instructions for execution within computing devices, including instructions stored in memory and/or on storage devices; paragraph 0136: “Memory can store information within computing devices, including instructions to be executed by one or more processors.”).

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lerick in view of Yenni, in further view of Taylor et al., Pub. No.: US 2018/0003411 A1, [hereinafter Taylor].

As per claim 10, the Lerick-Yenni combination teaches the method of claim 1, but it does not explicitly teach wherein the location regulations comprise a version of the Uniform Plumbing Code. However, Taylor in the analogous art of plumbing system monitoring and maintenance teaches this concept. Taylor teaches:

wherein the location regulations comprise a version of the Uniform Plumbing Code (paragraph 0002, discussing that in the United States, the water pressure inside most buildings is expected to be between 50 psi and 75 psi. The Uniform Plumbing Code allows a maximum pressure of 80 psi. However, the water pressure in a home or other system can fluctuate over time. As shown in FIG. 1, there are more fluctuations during the day when people are awake and using water more frequently. At night, from around 9 pm to 6 am, there tend to be fewer fluctuations. Throughout the day, there are many drops in pressure, sometimes dropping below 40 psi. Fluctuations to higher pressures are less frequent; paragraph 0028, discussing that in some embodiments the high pressure alarm may have an antenna to communicate with a mobile device, home automation monitoring system, webpage, or mobile app. The high pressure alarm may send a notification to a user's mobile device, home automation monitoring system, building automation system, webpage, or mobile app, indicating that the high pressure alarm has been triggered. The high pressure alarm may communicate with the mobile device, home automation monitoring system, building automation system, webpage, or mobile app regarding the status of the power source. For example, the high pressure alarm may send a notification to the user's mobile device, home automation monitoring system, building automation system, webpage, or mobile app that the power source needs to be replaced).

The Lerick-Yenni combination describe features related to predictive maintenance. Taylor relates to a method for monitoring a plumbing system. Therefore they are deemed to be analogous as they both are directed towards solutions for plumbing system maintenance and monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lerick-Yenni combination with Taylor because the references are analogous art because they are both directed to solutions for predictive maintenance, which falls within applicant’s field of endeavor (method for providing predictive maintenance and asset tracking in a plumbing system), and because modifying the Lerick-Yenni combination to include Taylor’s features for including location regulations comprising a version of the Uniform Plumbing Code, in the manner claimed, would serve the motivation of helping prevent damage to the plumbing system or appliances attached thereto (Taylor at paragraph 0026); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Condon, Patent No.: US 5,287,730 – describes that municipality building codes generally require building contractors and/or plumbing sub-contractors to test plumbing systems for leaks either by a water test or by an air test in accordance with the Uniform Plumbing Code.
B.	Al-Gouhi et al., Patent No.: US 10,590,752 B2 – describes automated preventive and predictive maintenance of downhole valves.
C.	Panicker-Shah, Pub. No.: US 2015/0184505 A1 – describes systems to visualize component health and preventive maintenance needs for subsystem components.
D.	Karray, Fatma, et al. "Earnpipe: A testbed for smart water pipeline monitoring using wireless sensor network." Procedia Computer Science 96 (2016): 285-294 – describes a wireless Sensor Network to optimize the reliability of inspection and improve the accuracy of water pipeline monitoring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683